PER CURIAM.
This is an appeal by the defendant Robert Moss from final judgments of convictions and sentences for attempted sexual battery and simple battery arising out of a domestic violence incident, based on an adverse jury verdict. We affirm based on a holding that the state has demonstrated beyond a reasonable doubt that there is no reasonable possibility that the erroneous admission in evidence of the complainant’s written statement to the police contributed to the guilty verdict and thus the subject error was harmless. We reach this result because the written statement was very abbreviated in nature, as well as cumulative of a more detailed oral statement to the police made by the complainant which was properly admitted in evidence as an excited utterance. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.